DISMISS; Opinion Filed March 26, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00187-CV

                          FAHIM DURRANI, Appellant
                                   V.
                 BLUEBONNET RESOURCES CORPORATION, Appellee

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 11-10885

                              MEMORANDUM OPINION
                          Before Justices Lang-Miers, Myers, and Lewis
                                    Opinion by Justice Myers
       Appellant’s brief in this case is overdue. By postcard dated January 21, 2014, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file his brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief, an extension motion, or otherwise corresponded with the Court

regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




130187F.P05                                            / Lana Myers/
                                                       LANA MYERS
                                                       JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

FAHIM DURRANI, Appellant                          On Appeal from the 162nd Judicial District
                                                  Court, Dallas County, Texas
No. 05-13-00187-CV        V.                      Trial Court Cause No. 11-10885.
                                                  Opinion delivered by Justice Myers.
BLUEBONNET RESOURCES                              Justices Lang-Miers and Lewis participating.
CORPORATION, Appellee

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
        It is ORDERED that appellee BLUEBONNET RESOURCES CORPORATION recover
its costs of this appeal from appellant FAHIM DURRANI.


Judgment entered this 26th day of March, 2014.




                                                  /Lana Myers/
                                                  LANA MYERS
                                                  JUSTICE




                                            –2–